             IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND

 W ARDA BENNOUR
 704 Leyte Place
 Oxon Hill, MD 20745

         Plaintiff,

v.                                                         Civil Action No.lßl\~-      îÁ,jÍL-
WASIIlNGTON METROPOLITAN AREA
TRANSIT AUTHORITY
Please serve Resident Agent:
Robert Polle
Room 2-D
600 5th Street, NW
Washington, D.C. 20001

         Defendant.
                                               COMPLAINT

        COMES NOW the Plaintiff, W ARDA BENNOUR, by and through her attorneys

Sosslau, Kohler & Simcox, and William L. Kohler, Jr., Esquire, and sues the Defendants,

WASIIlNGTON METROPOLITAN AREA TRANSIT AUTHORITY, and for causes of action

states as follows:

        2.       That on or about the 13th day of June, 2018, the Plaintiff, WARDA BENNO UR

was a lawful passenger on a Washington Metropolitan Area Transit Authority Metro Bus, owned by the

Defendant, Washington Metropolitan Area Transit Authority, hereinafter referred to as "Metro".

        3.       At all times relevant hereto, the Defendant, Washington Metropolitan Area

Transit Authority is a corporate body which operates mass transit systems through out the Prince

George's suburban area.

        4.       That at that ti.me and place, the bus was being operated by an agent of the ];                   ;::;,;

Defendant within the scope of his/her employment on Indian Head Highway at or near So~em;enuef
                                                                                                  ~           e-.;           ():)
                                                                                                                                   .£?
in Oxon Hill, Maryland in Prince George's County.
                                                                                               ç·,
                                                                                              C..
                                                                                                             -              e::~
                                                                                                                             -. ;::¡-
                                                                                                             1..,ì
                                                                                                                            ,,.....
                                                                                          -              :-:::,
        5.       That the Defendant, Metro, is liable for the negligence of its agent through the~
                                                                                        ., ....        "'..                o~
doctrine of respondeat superior.
                                                                                       "-..,

                                                                                       c...,          ;:;;
                                                                                                                           º-
                                                                                                                           c::r
                                                                                                                       :::.. 0
        6.        That the Defendant, Metro, and its agent driver, owed a duty to its passengers to

operate the vehicle in a safe and prudent manner so as not to cause or create a hazard or unreasonable

danger to the passengers.

        7.        That the Defendant, Metro, by and through its driver, breached said duty by failing

to keep a proper lookout; by failing to devote full time and attention; by failing to keep his/her vehicle

under control so as to avoid a collision; failing to stop in time to avoid a collision; by rear ending the bus

in front; and, was otherwise negligent and careless.

        8.        That as a direct and proximate result of the negligence and carelessness of the

Defendant, Metro, by and through its agent, Plaintiff sustained serious, painful and permanent injury in

and about her head, neck, body and limbs, which rendered her sick, sore, lame and distressed. She has

and will in the future suffer great physical pain and mental anguish; she has ane will in the future be

required to expend large sums of money for medical care, treatment and related items; she has and will in

the future be unable to pursue her usual and normal activities; and, she was otherwise injured and

damaged.

        WHE REFORE, the Plaintiff, W ARDA BENNOUR, demands judgment against the Defendant,

Metro, in the sum of One Million Dollars ($1,000.000.00), plus costs and interest.

                                             JURY DEMAND

        The Plaintiff demands a trial by jury as to all issues contained herein.

                                                  Respectfully submitted,
                                                  SOSSLAU, KOHLER & SIMCOX


                                                  1£~-:2
                                                 twmiam L: Kohler, Jr., Esquire
                                                  Bar#: 423966
                                                  7307-B Hanover Parkway
                                                  Greenbelt, MD 20770
                                                  301-982-3100

WLK/jk
Complain\8/8/19
